Citation Nr: 0324695	
Decision Date: 09/24/03    Archive Date: 09/30/03

DOCKET NO.  98-15 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for bilateral hearing loss.   

2.  Entitlement to an effective date earlier than July 9, 
1996, for the grant of service connection for bilateral 
tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

George E. Guido Jr., Senior Counsel 




INTRODUCTION

The veteran served honorably on active duty from February 
1974 to March 1976.  The character of discharge for service 
from April 1976 to June 1978 has been determined to be a bar 
to VA disability compensation benefits. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in May 1997, pertaining to the 
claim for increase, and in October 1998, pertaining to the 
effective-date claim, by the Nashville, Tennessee Regional 
Office (RO) of the Department of Veterans Affairs (VA). 

In March 2003, the Board notified the veteran that his 
hearing before the Board was rescheduled at his request for 
August 2003.  The veteran failed to appear for the 
rescheduled hearing.  Subsequently, on his behalf, the 
veteran's representative submitted a written brief. 


FINDINGS OF FACT

1.  Under the pre-June 1999 criteria, right ear hearing loss 
is manifested by a pure tone threshold average of 11 decibels 
and speech discrimination ability of 90 percent, 
corresponding to a numerical designation of II, and left ear 
hearing loss is manifested by a pure tone threshold average 
of 81 and speech discrimination ability of 36 percent 
corresponding to a numerical designation of IX. 

2.  Under the current, revised criteria, right ear hearing 
loss is manifested by a pure tone threshold average of 11 
decibels and speech discrimination ability of 90 percent, 
corresponding to a numerical designation of II, and left ear 
hearing loss is manifested by a pure tone threshold average 
of 81 and speech discrimination ability of 36 percent 
corresponding to a numerical designation of no greater than 
IX.

3.  The claim of service connection for tinnitus was received 
on July 9, 1996, more than one year from the date of 
discharge and there was no pending claim for tinnitus prior 
to July 9, 1996.  


CONCLUSIONS OF LAW

1.  The pre-June 1999 criteria for a rating in excess of 10 
percent for bilateral hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.85, 
Diagnostic Code 6101 (1998).

2.  The current, revised criteria for a rating in excess of 
10 percent for bilateral hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § § 4.85, 
4.86, Diagnostic Code 6100 (2002).

3.  An effective date earlier than July 9, 1996, for the 
grant of service connection for tinnitus is not warranted.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.400 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted, codified in part 
at 38 U.S.C.A. §§ 5103, 5103A.  The VCAA modifies VA's duties 
to notify and to assist a claimant in obtaining information 
and evidence necessary to substantiate a claim.  As part of 
the notice, VA is to inform the claimant which portion of the 
evidence is to be provided by the claimant and which part VA 
will attempt to obtain on behalf of the claimant.  

A review of the record shows that, in the December 2002 
supplemental statement of the case (SSOC), the RO cited the 
regulation, implementing the VCAA, providing actual notice of 
the duty to notify and the duty to assist.  In the SSOC, the 
veteran was on notice that the claim for increase was denied 
because there was no evidence that showed worsening of 
hearing loss that would warrant a higher rating.  The SSOC 
also contained notice that VA would obtain records in the 
custody of a Federal agency, including VA records.  The 
veteran was also notified that VA would obtain records not in 
the custody of a Federal agency if he authorized the release 
of the records.  

In the December 2002 statement of the case (SOC), addressing 
the effective-date claim, the veteran was on notice that the 
claim was denied because he had not filed a claim of service 
connection for tinnitus prior to July 9, 1996.  The SOC also 
contained notice that VA would obtain records in the custody 
of a Federal agency, including VA records.  The veteran was 
also notified that VA would obtain records not in the custody 
of a Federal agency if he authorized the release of the 
records.  For these reasons, the Board concludes that the 
duty-to-notify provisions of the VCAA have been complied 
with.  38 U.S.C.A. § 5103. 

In January 2003, the veteran stated that he had no additional 
evidence to submit and he requested that his file be 
forwarded to the Board.  As the veteran has not provided any 
further information or evidence to substantiate his claims 
and as there is no other evidence to be obtained, the Board 
concludes that the duty-to-assist provisions of the VCAA have 
been complied with.  38 U.S.C.A. § 5103A.

1.  Increase Rating for Hearing Loss
Background 

Bilateral hearing loss secondary to noise exposure was 
documented in service.  The veteran's original application 
for VA disability compensation for hearing loss was received 
at the RO on July 24, 1978.  In an October 1978 rating 
decision, the RO granted service connection for bilateral 
hearing loss and assigned a noncompensable rating, effective 
from the date of receipt of the claim.  In 1982, the veteran 
abandoned a claim for increase for hearing loss.  In 1989, 
the veteran submitted a claim for increase for hearing loss, 
but after he failed to report for a VA examination, the RO 
determined that there was insufficient evidence to rate the 
disability.  In 1995, the veteran again filed a claim for 
increase for hearing loss.  In unappealed rating decisions in 
May and August 1995, the RO denied the claim. 

Current Claim for Increase 

The current claim for increase for hearing loss was received 
at the RO on July 9, 1996.  In a May 1997 rating decision, 
the RO denied the claim.  After the veteran filed a notice of 
disagreement and after a VA examination, the RO increased the 
rating for hearing loss to 10 percent under Diagnostic Code 
6101, effective from the date of receipt of the claim.  The 
veteran then continued to pursue his appeal that is now 
before the Board for appellate review. 

Rating Criteria 

Disability evaluations are determined by applying the 
pertinent findings to the relevant criteria of the VA's 
Schedule For Rating Disabilities (Schedule), which are based 
on the average impairment of earning capacity.  38 U.S.C.A. § 
1155.  Separate diagnostic codes identify the various 
disabilities.  38 C.F.R. Part 4. 

Each disability must be viewed in relation to its history.  
38 C.F.R. § 4.1.  Various reports are to be reconciled into a 
consistent picture so that the current rating reflects the 
elements of disability present.  38 C.F.R. § 4.2.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned. 
38 C.F.R. § 4.7.  

During the pendency of this appeal, the rating criteria for 
hearing loss have been amended, effective June 10, 1999.  In 
the 1998 SOC, the RO provided the veteran notice of the pre-
June 1999 criteria and in the 2002 SSOC, the RO provided him 
with the current, amended criteria.  Accordingly, the Board 
will apply the pre-1999 criteria to rate the disability for 
the period preceding the effective date of the amendment and 
the amended version to rate the disability from the effective 
date of the amendment.  See VAOPGCPREC 3-2000.  

At the time the veteran filed his claim for increase for 
hearing loss, a rating for hearing loss was based on impaired 
hearing acuity as measured by a speech discrimination test 
and the average hearing threshold levels as measured by 
puretone audiometry in the test frequencies of 1,000, 2,000, 
3,000, and 4,000 Hertz. To rate the degree of disability, the 
Schedule established eleven auditory acuity levels with 
numerical designations from I to XI.  38 C.F.R. § 4.85 
(1998).  The assignment of a disability rating is then 
derived by the mechanical application of the numerical 
designations for each ear found in Table VI to the percentage 
evaluation in Table VII in 38 C.F.R. § 4.85, incorporating 
Diagnostic Codes 6100 to 6110. 

Applying the pre-June 1999 criteria, at an August 1998 VA 
examination, the audiometric results at the test frequencies 
of 1,000, 2,000, 3,000, and 4,000 Hertz, for the right ear 
were decibel losses of 10, 10, 15, and 10, respectively, with 
a puretone threshold average of 11 and a speech recognition 
score of 90 percent, equating to a numerical designation of 
II under Table VI.  For the left ear, the decibel losses were 
70, 70, 85, and 100, respectively, with a puretone threshold 
average of 81 and a speech recognition score of 36 percent, 
equating to a numerical designation of IX under Table VI.  
Numerical designations of II and IX equate to a 10 percent 
rating under Diagnostic Code 6101 in Table VII. 

Under the current, revised criteria for rating hearing loss, 
there is no change in the method of evaluating hearing 
impairment under the pre-June 1999 criteria.  The revised 
criteria do provide a new method for evaluating exceptional 
patterns of hearing impairment.  Under the revised criteria, 
exceptional patterns of hearing impairment exist when the 
pure tone threshold at each of the test frequencies is 55 
decibels or more, the higher numerical designation for 
hearing impairment from Table VI or Table VIa will be 
assigned.  When the puretone threshold is 30 decibels or less 
at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the 
higher numerical designation for hearing impairment under 
Table VI or Table VIa will be elevated to the next higher 
numerical designation.  38 C.F.R. § 4.86 (2002).  

Applying the current, revised criteria to the August 1998 
test results show that for the right ear the numerical 
designation of II does not change because the decibel loss 
does not establish an exceptional pattern of hearing 
impairment, that is, 55 decibels or more in the test 
frequencies or a decibel loss of 70 or more at 2,000 Hertz.  

For the left ear, because the August 1998 test results do 
establish an exceptional pattern of hearing impairment, the 
Board must consider each method of evaluation.  As previously 
shown, under the pre-June 1999 criteria, for which there is 
no change in the current method of evaluating hearing 
impairment, left ear hearing impairment under Table VI 
equates to a numerical designation of IX.  Applying the 
method for evaluating exceptional patterns of hearing 
impairment when the puretone threshold of the test 
frequencies is 55 decibels or more, the left ear hearing 
impairment under Table VIa equates to a numerical designation 
of VII.  The method for evaluating exceptional patterns of 
hearing impairment when the puretone threshold is 30 decibels 
or less at 1,000 Hertz and 70 decibels or more at 2,000 Hertz 
is inapplicable. 

The application of the numerical designations of II for the 
right ear and of VII for the left ear in Table VII equates to 
a 10 percent rating under Diagnostic Code 6100, which is the 
rating currently in effect. 

Under either the pre-June 1999 criteria or the current, 
revised criteria, the rating for hearing loss remains the 
same at 10 percent. 

Accordingly, the Board concludes that the preponderance of 
the evidence is against a rating in excess of 10 percent for 
bilateral haring loss and because the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine does not apply.  



2.  Effective Date 

The veteran asserts that the effective date for service 
connection for tinnitus should be the date of discharge from 
service in 1976 or 1978.  

The effective date of the award of disability compensation 
based on an original claim shall be no earlier than the date 
of receipt of the application.  If the application is 
received within one year from the date of discharge from 
service, the effective date of the award of disability 
compensation shall be the day following the date of 
discharge. 38 U.S.C.A. § 5110(a), (b); 38 C.F.R. § 3.400(b). 

A communication indicating intent to apply for a VA benefit 
that identifies the benefit sought is an informal claim.  38 
C.F.R. § 3.155(a).  An informal claim that has not been 
finally adjudicated is a pending claim.  38 C.F.R. § 
3.160(c). 

The RO assigned an effective date of July 9, 1996, for the 
award of service connection for the tinnitus.  This date 
corresponds to the date of receipt of the veteran's claim for 
increase for hearing loss.  The RO construed the claim for 
increase as encompassing the claim of service connection for 
tinnitus.

Prior to July 9, 1996, the records shows that veteran's 
original application for VA disability compensation was 
received in July 1978 in which he claimed service connection 
for hearing loss in the left ear.  In 1982, the veteran 
abandoned a claim for increase for hearing loss.  In 1989 and 
1995, the veteran submitted claims for increased ratings for 
hearing loss.  The veteran did not identify tinnitus in any 
of his claims filed from 1978 to 1995 and therefore there was 
no pending claim of service connection for tinnitus prior to 
July 9, 1996.  

Since the veteran's application was received in 1996, more 
than one year after his separation from service in 1978, the 
effective date cannot be earlier than the date of application 
for tinnitus, that is, July 9, 1996, which is the earliest 
possible date for the award of service connection.  As the 
preponderance of the evidence is against an effective date of 
service connection for tinnitus prior to July 9, 1996, the 
benefit of the doubt doctrine does not apply.


ORDER

A rating in excess of 10 percent for bilateral hearing loss 
is denied. 

An effective date earlier than July 9, 1996, for the grant of 
service connection for tinnitus is denied. 



____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

